Citation Nr: 1604259	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  15-43 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to April 27, 2011, and in excess of 30 percent from April 27, 2011, for bronchial asthma.  

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).

(The issues of service connection for a psychiatric disorder and higher ratings for residuals of left knee strain and thoracolumbar strain are addressed in separate decisions.)


REPRESENTATION

Appellant represented by:	Joseph A. Venti, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania.  

In July 2010, the Veteran testified at a hearing conducted before Veterans Law Judge (VLJ) Dannaher.  A transcript of the hearing has been associated with the claims file.  

The issues were remanded by the Board in December 2010 to obtain additional treatment records; obtain an addendum opinion from a VA examiner regarding the Veteran's bronchial asthma; and to adjudicate the issue of entitlement to a TDIU.  For the reasons set forth below, another remand is necessary.  

In August 2015, the Veteran testified at a hearing conducted before Acting VLJ Doan.  A transcript of the hearing has been associated with the claims file.  

Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three VLJs.  See 38 U.S.C.A. § 7102(a).  Thus, when a Veteran has had a personal hearing before two separate VLJs during the appeal, and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held, and the appeal is then ready for appellate review.

The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that a Veteran must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  In this case, the Veteran was sent a letter in November  2015 asking whether he desired a third hearing.  A response received that same month shows that the Veteran waived his right to have a hearing before the third VLJ assigned to this decision.  Consequently, the Board will proceed to review these claims. 

During this appeal, the Veteran was previously represented by a Veterans Service Organization (VSO) and by an attorney in the same office as the attorney listed on the first page.  In the most recent VA Form 21-22a, "Appointment of Individual as Claimant's Representative" dated in August 2015, the Veteran appointed the attorney listed on the first page.  Consequently, the Veteran is currently represented by that attorney.

As noted on the first page, in addition to increased ratings for bronchial asthma and entitlement to a TDIU, the issues of service connection for a psychiatric disorder and increased ratings for the lumbar spine and left knee are also on appeal.  As noted above, both VLJ Dannaher and ALVJ Doan took testimony as to the issues of increased ratings for bronchial asthma and entitlement to a TDIU; as such, these issues are addressed in this remand.  VLJ Dannaher also took testimony regarding the issue of an increased rating for the left knee; that issue is therefore addressed in a separate decision.  Lastly, AVLJ Doan took testimony as to the issues of service connection for a psychiatric disorder and higher ratings for the lumbar spine.  Thus, those issues are addressed in a separate decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Regrettably, another remand is necessary.  Beginning with the Veteran's bronchial asthma, he was provided a VA examination in July 2013.  The examination report shows that pulmonary function tests (PFTs) were to be performed and were not available at the time of that evaluation.  The claims file does not contain the results of any PFTs obtained in connection with that examination.  The February 2014 rating decision granting the 30 percent rating, as well as a December 2014 statement of the case, did not mention any PFTs performed in connection with the 2013 VA examination.  As the rating criteria for bronchial asthma specifically discuss the result of PFTs, and since the 2013 examiner indicated that such were to be performed, the Board finds that a remand is necessary for the Veteran to undergo a new examination that includes the results of a PFT.

As for the issue of entitlement to a TDIU, the Board notes that the Veteran has three rating claims on appeal right now -- for the left knee, lumbar spine, and bronchial asthma.  As all three rating issues require remand, the issue of entitlement to a TDIU must also be remanded as it is inextricably intertwined with the rating issues.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Philadelphia VA Medical Center, and from Dr. A.H.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.
2.  After completing directive (1), accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected respiratory disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner should:

i) Conduct a pulmonary function test, including FEV-1 and FEV-1/FVC results.  The report of such study should be incorporated into the examination report to be associated with the claims file.  

ii) Discuss the frequency and duration of use of any oral inhalational or oral bronchodilator therapy, inhalational anti-inflammatory medication, systemic corticosteroids or systemic high dose corticosteroids or immuno-suppressive medications.  The frequency of the Veteran's physicians' visits for required care for exacerbations of asthma and intermittent courses of systemic corticosteroids should also be noted.  It must be noted whether the asthma has resulted in episodes of respiratory failure, and if so their frequency.

ii) Offer an opinion as to the impact of the Veteran's service-connected respiratory disability on his ability to gain and retain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  After completing directives (1) and (2) above, arrange for any other necessary development indicated with respect to the Veteran's claim for a TDIU.  

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________
THOMAS J. DANNAHER
Veterans Law Judge 
Board of Veterans' Appeals

______________________________
NATHANIEL J. DOAN
Acting Veterans Law Judge 
Board of Veterans' Appeals




______________________________
KEITH W. ALLEN
Veterans Law Judge 
Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




